Citation Nr: 0703348	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which effected a December 1999 Board decision 
granting service connection for PTSD and assigned an initial 
noncompensable rating (0 percent) effective September 17, 
1991.  The RO confirmed this rating in August 2001.  In March 
2002, the RO assigned a temporary total rating for PTSD due 
to hospitalization over 21 days, effective August 1, 2001 and 
a noncompensable rating effective October 1, 2001.  The 
noncompensable rating was confirmed again in April 2002.  

In February 2005, the Board remanded this case.  The 
requested development has not been accomplished.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case in February 2005 for a medical 
opinion on the current severity of the veteran's service-
connected PTSD.  The Board noted that the veteran had other 
psychiatric diagnoses, as well as findings that the veteran 
did not have PTSD, and that it was unclear what, if any, 
psychiatric symptoms were attributable to PTSD and what were 
attributable to the non-service connected psychiatric 
disabilities.  The Board requested that the RO provide a VA 
examination from two psychiatrists to determine a full 
multiaxial diagnosis, to include assignment of a global 
assessment of functioning (GAF) score consistent with the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), an explanation of what 
the assigned score represented, and the degree of social and 
industrial inadaptability/employability caused by the 
veteran's service-connected PTSD and any other psychiatric 
disorders.

A February 2006 examiner provided an Axis I diagnosis of PTSD 
and a GAF score of 40.  The examiner determined that it was 
clear that the veteran had auditory and visual hallucinations 
associated with alcohol and drug use but that it was unclear 
about hallucinations when substance abuse had not been 
involved, due to the veteran's problem with recall and 
minimal information available in the records.  On mental 
status examination, the examiner found a mild decreased range 
and depth of mood without response to subtle humor, but no 
other mental impairment.  The examiner also noted the 
veteran's reports of nightmares, decreased motivation, 
sluggish concentration, attention, and memory span, sleep 
disorders, and that the veteran felt like a loner and saw no 
real need to work.  The examiner, however, did not otherwise 
assess the level of social and occupational impairment 
associated with the veteran's PTSD.  

A March 2006 examiner determined that the veteran did not 
have PTSD, assessing an Axis I diagnosis of alcohol 
dependency, polysubstance dependence, and psychotic disorder, 
not otherwise specified, inactive; an Axis II diagnosis of 
antisocial personality disorder; and a GAF score of 55.

A June 2006 examiner noted that the veteran left the 
examination early and that he could not say that the veteran 
did not have PTSD.  The examiner noted that the veteran's 
reports of auditory and visual hallucinations sounded like 
alcoholic hallucinations and that the veteran had poor 
judgment and impulse control, as reflected by the fact that 
the evaluation was for his benefit, and he could not even 
stay for the interview.  The examiner further found that the 
veteran's mood and affect appeared depressed, his eye contact 
only fair; he talked about killing someone else before 
hurting himself; he lost track of his thoughts and could not 
remember what he was talking about, and quickly turned angry 
and irritable.  The examiner's assessment included Axis I 
diagnoses of PTSD, by history, alcohol dependence, active, 
polysubstance abuse, in remission, and depression, not 
otherwise specified, possibly related to alcohol versus major 
depressive disorder; Axis II diagnosis of antisocial 
personality disorder; and a GAF score of 50.  The examiner, 
however, did not specify which social or occupational 
impairment was attributable to PTSD.

VA outpatient treatment records dated from 2005 to 2006 also 
note psychiatric treatment, including for PTSD, but offer no 
clarification on the veteran's PTSD symptoms versus his other 
psychiatric disabilities.

The level of the impairment related to the veteran's PTSD is 
not any clearer than prior to the Board's remand, as the 
examiners who determined that the veteran had PTSD did not 
specify any associated social and occupational impairment.  
VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's disability. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also is advised 
that the Board is obligated by law to ensure that the RO 
complies with its directives.  The U.S. Court of Appeals for 
Veterans Claims has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance 
and a further remand of the case will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
another VA psychiatric examination to 
determine the current severity of his 
PTSD diagnosis.  The same examiners, who 
conducted the February 2006 and June 
2006 examinations, should conduct the 
new examination, if available.  It is 
imperative that the examiner(s) review 
the evidence in the claims folder, 
including a complete copy of this 
REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  Specifically, the 
examiner(s) should do the following:

(a)  Report a full multiaxial diagnosis, 
to include the assignment of a global 
assessment of functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  
If the examiners are unable to 
distinguish between the veteran's 
psychiatric disorders, the examiners 
should so state.

(b)  In assigning GAF scores, provide a 
separate GAF score for the service 
connected PTSD as compared to any other 
psychiatric disorder found, and an 
explanation what the assigned GAF score 
represents. If the examiners are unable 
to distinguish between the veteran's 
psychiatric disorders, the examiners 
should so state.

(c)  State an opinion as to the degree 
of social and industrial 
inadaptability/employability caused by 
the veteran's service-connected PTSD. If 
the examiners are unable to distinguish 
between the veteran's psychiatric 
disorders, the examiners should so 
state.

(d)  If other psychiatric disorders are 
shown besides PTSD, provide a diagnosis 
and state an opinion as to the degree of 
social and industrial 
inadaptability/employability caused by 
these other disorders. 

The examiner(s) must provide in detail 
the reasons and bases for any medical 
opinions given.  If it is not feasible to 
answer a particular question or follow a 
particular instruction, the examiner(s) 
should indicate so and provide an 
explanation.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


